Case 1:18-cv-05680-LDH-SJB Document 45-5 Filed 06/20/19 Page 1 of 1 PageID #: 408




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK




 STEPHEN ELLIOTT,
                                        Plaintiff,

                        - against -
                                                                    Oral Argument Requested
 MOIRA DONEGAN, and JANE DOES (1–30),
                                                                   No. 1:18-cv-05680-LDH-SJB
                                        Defendants.




                                      CERTIFICATE OF SERVICE

         I hereby certify that on June 20, 2019, the Reply Memorandum of Law in Further
 Support of Defendant Moira Donegan’s Motion to Dismiss the Second Amended Complaint and
 the Second Declaration of Martha E. Fitzgerald and its accompanying exhibits, both dated June
 20, 2019, were served on counsel for Plaintiff Stephen Elliott by email, pursuant to the parties’
 written agreement.



 Dated: June 20, 2019                                Respectfully submitted,

                                                     /s/ Roberta A. Kaplan
                                                     Roberta A. Kaplan
                                                     Joshua Matz (Pro Hac Vice)
                                                     Martha E. Fitzgerald (Pro Hac Vice)
                                                     Thomas A. Rawlinson
                                                     K APLAN H ECKER & F INK LLP
                                                     350 Fifth Avenue, Suite 7110
                                                     New York, New York 10118
                                                     (212) 763-0883
                                                     rkaplan@kaplanhecker.com
                                                     jmatz@kaplanhecker.com
                                                     mfitzgerald@kaplanhecker.com
                                                     trawlinson@kaplanhecker.com

                                                     Attorneys for Defendant Moira Donegan
